Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

BY AND BETWEEN

 

 

PRICELINE.COM INCORPORATED

 

AND

 

PETER J. MILLONES

 

 

FEBRUARY 8, 2006

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of February 8, 2006 (the “Effective Date”), by
and between Priceline.com Incorporated, a Delaware corporation, with its
principal office at 800 Connecticut Avenue, Norwalk, Connecticut 06854 (the
“Company”), and Peter J. Millones (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive entered into an employment letter agreement
dated February 9, 2001 (the “Original Employment Arrangement”)

 

WHEREAS, the Company desires that Executive continue to be employed as Executive
Vice President, General Counsel and Secretary of the Company; and

 

WHEREAS, the Company and Executive desire to replace and supersede the Original
Employment Arrangement in its entirety and enter into this agreement (the
“Agreement”) providing for the terms of his employment by the Company.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.                                       Term of Employment.  Except for earlier
termination as provided in Section 7 hereof, Executive’s employment under this
Agreement shall commence on the Effective Date and end on the second anniversary
of the Effective Date (the “Initial Employment Term”), provided that the Initial
Employment Term shall be automatically extended for additional terms of
successive one (1) year periods (each, an “Additional Employment Term”) unless
the Company or Executive gives written notice to the other at least ninety (90)
days prior to the expiration of the Initial Employment Term or then-current
Additional Employment Term that the Executive’s employment shall not be so
extended.  The Initial Employment Term and each Additional Employment Term shall
be referred to herein as the “Employment Term.”

 

2.                                       Positions.  (a) Executive shall serve
as Executive Vice President and General Counsel of the Company and Secretary of
the Company’s Board of Directors.   Executive shall also serve, if requested by
the Chief Executive Officer of the Company, as an executive officer and director
of subsidiaries and a director of Affiliates of the Company and shall comply
with the policy of the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) with regard to retention or forfeiture
of director’s fees.

 

(b)                                 Executive shall report directly to the Chief
Executive Officer of the Company and shall have such duties and authority,
consistent with his then position, as shall be assigned to him from time to time
by the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer of the Company.

 

(c)                                  During the Employment Term, Executive shall
devote substantially all of his business time and efforts to the performance of
his duties hereunder; provided, however, that Executive shall be allowed, to the
extent that such activities do not materially interfere with the performance of
his duties and responsibilities hereunder, to manage his personal financial and
legal affairs and to serve on corporate, civic, charitable industry boards or
committees.  Notwithstanding the foregoing, the Executive shall only serve on
corporate boards of directors if approved in advance by the Chief Executive
Officer of the Company.

 

3.                                       Base Salary.  During the Employment
Term, the Company shall pay Executive a base salary at the annual rate of not
less than $275,000.  Base salary shall be payable in accordance with the usual
payroll practices of the Company.  Executive’s base salary shall be subject to
annual review by the Board or the

 

--------------------------------------------------------------------------------


 

Compensation Committee during the Employment Term and may be increased, but not
decreased, from time to time by the Board or the Compensation Committee.  The
base salary as determined as aforesaid from time to time shall constitute “Base
Salary” for purposes of this Agreement.

 

4.                                       Incentive Compensation.  (a)  Bonus. 
Executive shall be eligible to participate in any annual bonus plan the Company
may implement at any time during Executive’s Employment Term for senior
executives at a level commensurate with his position.

 

(b)                                 Long Term Compensation.  For each fiscal
year or portion thereof during the Employment Term, Executive shall be eligible
to participate in any long-term incentive compensation plan generally made
available to senior executives of the Company at a level commensurate with his
position in accordance with and subject to the terms of such plan.

 

(c)                                  Other Compensation.  The Company may, upon
recommendation of the Compensation Committee, award to the Executive such other
bonuses and compensation as it deems appropriate and reasonable.

 

5.                                       Employee Benefits and Vacation.  (a) 
During the Employment Term, Executive shall be entitled to participate in all
benefit plans and arrangements and fringe benefits and perquisite programs
generally provided to comparable senior executives of the Company.

 

(b)                                 During the Employment Term, Executive shall
be entitled to vacation each year in accordance with the Company’s policies in
effect from time to time, but in no event less than four (4) weeks paid vacation
per calendar year.  The Executive shall also be entitled to such periods of sick
leave as is customarily provided by the Company for its senior executive
employees.

 

6.                                       Business Expenses.  The Company shall
reimburse Executive for the travel, entertainment and other business expenses
incurred by Executive in the performance of his duties hereunder, in accordance
with the Company’s policies as in effect from time to time.

 

7.                                       Termination.  (a)  The employment of
Executive under this Agreement shall terminate upon the earliest to occur of any
of the following events:

 

(i)                                     the death of the Executive;

 

(ii)                                  the termination of the Executive’s
employment by the Company due to the Executive’s Disability pursuant to
Section 7(b) hereof;

 

(iii)                               the termination of the Executive’s
employment by the Executive for Good Reason pursuant to Section 7(c) hereof;

 

(iv)                              the termination of the Executive’s employment
by the Company without Cause;

 

(v)                                 the termination of employment by the
Executive without Good Reason upon sixty (60) days prior written notice; or

 

(vi)                              the termination of the Executive’s employment
by the Company for Cause pursuant to
Section 7(e).

 

(b)                                 Disability.  If by reason of the same or
related physical or mental illness or incapacity, the Executive is unable to
carry out his material duties pursuant to this Agreement for more than six
(6) consecutive months, the Company may terminate Executive’s employment for
Disability.  Such termination shall be upon thirty (30) days written notice by a
Notice of Disability Termination, at any time thereafter while Executive
consecutively continues to be unable to carry out his duties as a result of the
same or related physical or mental illness or incapacity.  A Termination for
Disability hereunder shall not be effective if Executive returns to the full
time performance of his material duties within such thirty (30) day period.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Termination for Good Reason.  A Termination
for Good Reason means a termination by Executive by written notice given within
ninety (90) days after the occurrence of the Good Reason event, unless such
circumstances are fully corrected prior to the date of termination specified in
the Notice of Termination for Good Reason (as defined in Section 7(d) hereof). 
For purposes of this Agreement, “Good Reason” shall mean the occurrence or
failure to cause the occurrence, as the case may be, without Executive’s express
written consent, of any of the following circumstances:  (i) any material
diminution of Executive’s positions, duties or responsibilities hereunder
(except in each case in connection with the termination of Executive’s
employment for Cause or Disability or as a result of Executive’s death, or
temporarily as a result of Executive’s illness or other absence), or, the
assignment to Executive of duties or responsibilities that are inconsistent with
Executive’s then position; (ii) removal of, or the non-reelection of, the
Executive from officer positions with the Company specified herein without
election to a higher position or removal of the Executive from any of his then
officer positions; (iii) a relocation of the Company’s executive office in
Connecticut  to a location more than thirty-five (35) miles from its current
location or more than thirty-five (35) miles further from the Executive’s
residence at the time of relocation; (iv) a failure by the Company (A) to
continue any bonus plan, program or arrangement in which Executive is entitled
to participate (the “Bonus Plans”), provided that any such Bonus Plans may be
modified at the Company’s discretion from time to time but shall be deemed
terminated if (x) any such plan does not remain substantially in the form in
effect prior to such modification and (y) if plans providing Executive with
substantially similar benefits are not substituted therefor (“Substitute
Plans”), or (B) to continue Executive as a participant in the Bonus Plans and
Substitute Plans on at least the same basis as to potential amount of the bonus
as Executive participated in prior to any change in such plans or awards, in
accordance with the Bonus Plans and the Substitute Plans; (v) any material
breach by the Company of any provision of this Agreement, including without
limitation Section 12 hereof; or (vi) failure of any successor to the Company
(whether direct or indirect and whether by merger, acquisition, consolidation or
otherwise) to assume in a writing delivered to Executive upon the assignee
becoming such, the obligations of the Company hereunder.

 

(d)                                 Notice of Termination for Good Reason.  A
Notice of Termination for Good Reason shall mean a notice that shall indicate
the specific termination provision in Section 7(c) relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination for Good Reason.  The failure by Executive to set forth in
the Notice of Termination for Good Reason any facts or circumstances which
contribute to the showing of Good Reason shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder.  The Notice of Termination for Good Reason shall
provide for a date of termination not less than ten (10) nor more than sixty
(60) days after the date such Notice of Termination for Good Reason is given,
provided that in the case of the events set forth in Sections 7(c)(i) or
(ii) the date may be five (5) days after the giving of such notice.

 

(e)                                  Cause.  Subject to the notification
provisions of Section 7(f) below, Executive’s employment hereunder may be
terminated by the Company for Cause.  For purposes of this Agreement, the term
“Cause” shall be limited to (i) willful misconduct by Executive with regard to
the Company which has a material adverse effect on the Company; (ii) the willful
refusal of Executive to attempt to follow the proper written direction of the
Board or a more senior officer of the Company, provided that the foregoing
refusal shall not be “Cause” if Executive in good faith believes that such
direction is illegal, unethical or immoral and promptly so notifies the Board or
the more senior officer (whichever is applicable); (iii) substantial and
continuing willful refusal by the Executive to attempt to perform the duties
required of him hereunder (other than any such failure resulting from incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Executive by the Board or a more senior officer
of the Company which specifically identifies the manner in which it is believed
that the Executive has substantially and continually refused to attempt to
perform his duties hereunder; or (iv) the Executive being convicted of a felony
(other than a felony involving a traffic violation or as a result of vicarious
liability).  For purposes of this

 

3

--------------------------------------------------------------------------------


 

paragraph, no act, or failure to act, on Executive’s part shall be considered
“willful” unless done or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in the best interests
of the Company.  A notice by the Company of a non-renewal of the Employment Term
pursuant to Section 1 hereof shall be deemed an involuntary termination of
Executive by the Company without Cause as of the end of the then Employment
Term, but Executive may terminate at any time after the receipt of such notice
and shall be treated as if he was terminated without Cause as of such date.

 

(f)                                    Notice of Termination for Cause.  A
Notice of Termination for Cause shall mean a notice that shall indicate the
specific termination provision in Section 7(e) relied upon and shall set forth
in reasonable detail the facts and circumstances which provide for a basis for
Termination for Cause.  Further, a Notice of Termination for Cause shall be
required to include a copy of a resolution duly adopted by at least two-thirds
(2/3) of the entire membership of the Board at a meeting of the Board which was
called for the purpose of considering such termination and which Executive and
his representative had the right to attend and address the Board, finding that,
in the good faith of the Board, Executive engaged in conduct set forth in the
definition of Cause herein and specifying the particulars thereof in reasonable
detail.  The date of termination for a Termination for Cause shall be the date
indicated in the Notice of Termination.  Any purported Termination for Cause
which is held by a court not to have been based on the grounds set forth in this
Agreement or not to have followed the procedures set forth in this Agreement
shall be deemed a Termination by the Company without Cause.

 

8.                                       Consequences of Termination of
Employment.

 

(a)                                  Death.  If Executive’s employment is
terminated by reason of Executive’s death, the employment period under this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement except for:  (i) any compensation earned
but not yet paid, including and without limitation, any bonus if declared or
earned but not yet paid for a completed fiscal year, any amount of Base Salary
earned but unpaid, any accrued vacation pay payable pursuant to the Company’s
policies, and any unreimbursed business expenses payable pursuant to Section 6
(collectively “Accrued Amounts”), which amounts shall be promptly paid in a lump
sum to Executive’s estate; (ii) any other amounts or benefits owing to the
Executive under the then applicable employee benefit plans, long term incentive
plans or equity plans and programs of the Company which shall be paid or treated
in accordance with the terms of such plans and programs; (iii) continuation, for
twelve (12) months following the date of death, of Executive’s health benefits
for Executive’s dependents at the same level and cost as if Executive was an
employee of the Company; and (iv) if a bonus plan is in place, the product of
(x) the target annual bonus for the fiscal year of Executive’s death, multiplied
by (y) a fraction, the numerator of which is the number of days of the current
fiscal year during which Executive was employed by the Company, and the
denominator of which is 365, which bonus shall be paid when bonuses for such
period are paid to the other executives.

 

(b)                                 Disability.  If Executive’s employment is
terminated by reason of Executive’s Disability, Executive shall be entitled to
receive the payments and benefits to which his representatives would be entitled
in the event of a termination of employment by reason of his death plus
Executive shall be entitled to continuation, for twelve (12) months following
such termination of employment, of group life and disability insurance benefits,
as if Executive were an active employee of the Company.

 

(c)                                  Termination by Executive for Good Reason or
Termination by the Company without Cause.  If (i) Executive terminates his
employment hereunder for Good Reason during the Employment Term or
(ii) Executive’s employment with the Company is terminated by the Company
without Cause, then Executive shall be entitled to receive, (A) over a period of
twelve (12) months after such termination (except as provided below) an amount
equal to two (2) times the sum of his Base Salary and target bonus, if any, for
the year in which such termination occurs (provided, however, in the event that
the Base Salary or target bonus, if

 

4

--------------------------------------------------------------------------------


 

any, has been decreased in the twelve (12) months prior to the termination, the
amount to be used shall be the highest Base Salary and target bonus, if any,
during such twelve (12) month period); (B) any Accrued Amounts at the date of
termination; (C) any other amounts or benefits owing to Executive under the then
applicable employee benefit, long term incentive or equity plans and programs of
the Company, which shall be paid or treated in accordance with the terms of such
plans and programs; (D) continuation of the benefits (including without
limitation to health, life, and disability) as if Executive were an employee of
the Company for twelve (12) months, provided that, if such termination is after
a Change in Control, the period of benefit continuation shall be twenty-four
(24) months; and (E) if a bonus plan is in place, the product of (x) the target
annual bonus for the fiscal year of Executive’s termination, multiplied by (y) a
fraction, the numerator of which is the number of days of the current fiscal
year during which Executive was employed by the Company, and the denominator of
which is 365, which bonus shall be paid when bonuses for such period are paid to
the other executives.

 

To the extent that all or any portion of the amount payable pursuant to clause
(A) of this Section 8(c) would be subject to the additional 20% tax imposed
under Section 409A of the Code (the “409A Affected Amount”), the parties shall
negotiate in good faith an alternative arrangement that will provide Executive
with payments that are equivalent in value to the value of the 409A Affected
Amount but would not be subject to such additional 20% tax; provided, however,
that the Company may in any event at its discretion elect to pay the 409A
Affected Amount in the form of a lump sum cash payment, on the latest possible
date permitted pursuant to the “short-term deferral” exception as promulgated in
Internal Revenue Service Notice 2005-1 (or any subsequent guidance promulgated
by the Internal Revenue Service) that would avoid such additional 20% tax, in an
amount equal to the present value of the 409A Affected Amount on such payment
date, with such present value determined based on an interest rate equal to the
Company’s then applicable cost of short-term borrowing; provided, further, that
if the Company does not elect to pay the discounted lump sum in the preceding
proviso, then the provision of a delay in the time of payment of the 409A
Affected Amount shall not be permitted without the consent of Executive.

 

(d)                                 Termination with Cause or Voluntary
Resignation without Good Reason.  If, Executive’s employment hereunder is
terminated (i) by the Company for Cause or (ii) by Executive without Good
Reason, the Executive shall be entitled to receive only his Base Salary through
the date of termination, and any unreimbursed business expenses payable pursuant
to Section 6 and, if such termination is by Executive without Good Reason, any
bonus that has been declared or earned but not yet paid for a completed fiscal
year.  Executive’s rights under all benefits plans and equity grants shall be
determined in accordance with the Company’s plans, programs and grants.

 

(e)                                  Determination of Earned Bonus.  For
purposes of this Agreement, a bonus in respect of services performed in a fiscal
year shall not be considered to be earned until after the Committee and/or the
Board, as applicable, has reviewed the Company’s performance and Executive’s
performance in respect of such year and has determined the amount of the bonus,
if any, to be payable to Executive in respect of such year’s performance;
provided, however, that if the Executive is still employed by the Company as of
December 31 of any year, the Executive shall be considered to have earned the
bonus in respect of services performed in such year (to the extent that the
Committee and/or the Board determine that such bonus would otherwise have been
payable to the Executive had the Executive remained employed through the
relevant payment date for such bonus) unless the Executive’s employment is
subsequently terminated by the Company for Cause or by the Executive without
Good Reason.

 

5

--------------------------------------------------------------------------------


 

9.                                       No Mitigation; No Set-Off.  In the
event of any termination of employment hereunder, Executive shall be under no
obligation to seek other employment and there shall be no offset against any
amounts due Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that Executive may obtain.  The
amounts payable hereunder shall not be subject to setoff, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or others, except upon the Company’s obtaining a final unappealable
judgment against Executive.

 

10.                                 Change in Control.    (a)  For purposes of
this Agreement, the term “Change in Control” shall mean the occurrence of any
one of the following events:

 

 (i)                                  any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (i) shall not be deemed to be a Change in Control if such event
results from the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below);

 

(ii)                                  individuals who, on the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) by a vote of at
least two-thirds of the directors who were, as of the date of such approval,
Incumbent Directors, shall be an Incumbent Director; provided, further, that no
individual initially appointed, elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(iii)                               the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
(A) the Company or (B) any of its wholly owned subsidiaries pursuant to which,
in the case of this clause (B), Company Voting Securities are issued or issuable
(any event described in the immediately preceding clause (A) or (B), a
“Reorganization”) or the sale or other disposition of all or substantially all
of the assets of the Company to an entity that is not an Affiliate of the
Company (a “Sale”), unless immediately following such Reorganization or Sale:
(1) more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the Company (or, if the Company ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (2) no Person is or
becomes the Beneficial Owner, directly or indirectly, of 35% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the outstanding
voting securities of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) and (3) at least a majority of the members of the board of
directors (or similar officials in the case of an entity other than a
corporation) of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) following the consummation of the Reorganization or Sale were,
at the time of the approval by the Board of the execution of the initial
agreement providing for such Reorganization

 

6

--------------------------------------------------------------------------------


 

or Sale, Incumbent Directors (any Reorganization or Sale which satisfies all of
the criteria specified in (1), (2) and (3) above being deemed to be a
“Non-Qualifying Transaction”); or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, (I) if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person, a Change in Control of the Company
shall then be deemed to occur and (II) the acquisition following the Effective
Date of Company Voting Securities by Hutchison Whampoa Limited, Cheung Kong
(Holdings) Limited or any of their Affiliates shall be deemed not to result in a
Change in Control until such time as Hutchison Whampoa Limited, Cheung Kong
(Holdings) Limited or any of their Affiliates become the Beneficial Owners in
the aggregate of 50% or more of the combined voting power of Company Voting
Securities (and for this purpose the preceding clause (I) shall not apply).

 

(b)                                 For purposes of this Agreement, the
following terms shall have the following meanings:

 

(i) “Affiliate” shall mean an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);

 

(ii) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;

 

 (iii) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any of its subsidiaries,
(2) a trustee or other fiduciary holding securities under an employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of shares of common stock of the Company or (5) the Executive or any
group of persons including Executive (or any entity controlled by Executive or
any group of persons including Executive).

 

11.                                 Confidential Information.  (a)  Executive
acknowledges that as a result of his employment by the Company, Executive will
obtain confidential information as to the Company and its affiliates and the
Company and its affiliates will suffer substantial damage, which would be
difficult to ascertain, if Executive should use such confidential information
and that because of the nature of the information that will be known to
Executive it is necessary for the Company and its affiliates to be protected by
the Confidentiality restrictions set forth herein.

 

(b)                                 During and for a period of five (5) years
after the Employment Term, Executive shall not use for his own benefit or
disclose confidential information, knowledge or data relating to the Company

 

7

--------------------------------------------------------------------------------


 

and its affiliates, and their respective businesses, including any confidential
information as to customers of the Company and its affiliates obtained by
Executive during his employment by the Company and its affiliates and not
(i) otherwise public knowledge or known within the applicable industry or
(ii) in connection with performance of his duties hereunder as he deems in good
faith to be necessary or desirable.  Executive shall not, without prior written
consent of the Company, unless compelled pursuant to the order of a court or
other governmental or legal body having jurisdiction over such matter,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  In the event Executive is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such information, knowledge or data to anyone other than the
foregoing, he shall promptly notify the Company of any such order so it may seek
a protective order.

 

(c)                                  Upon termination of his employment with the
Company and its affiliates, or at any time as the Company may request, Executive
will promptly deliver to the Company, as requested, all documents (whether
prepared by the Company, an affiliate, Executive or a third party) relating to
the Company, an affiliate or any of their businesses or property which he may
possess or have under his direction or control other than documents provided to
Executive in his capacity as a participant in any employee benefit plan, policy
or program of the Company or any agreement by and between Executive and the
Company with regard to Executive’s employment or severance.

 

(d)                                 In the event of a breach or potential breach
of this Section 11, Executive acknowledges that the Company and its affiliates
will be caused irreparable injury and that money damages may not be an adequate
remedy and agree that the Company and its affiliates shall be entitled to
injunctive relief (in addition to its other remedies at law) to have the
provisions of this Section 11 enforced.  It is hereby acknowledged that the
provisions of this Section 11 are for the benefit of the Company and all of the
affiliates of the Company and each such entity may enforce the provisions of
this Section 11 and only the applicable entity can waive the rights hereunder
with respect to its confidential information and employees.

 

12.                                 Indemnification. The Company shall indemnify
and hold harmless Executive to the fullest extent permitted by law for any
action or inaction of Executive while serving as an officer and director of the
Company or, at the Company’s request, as an officer or director of any other
entity or as a fiduciary of any benefit plan.  The Company shall cover the
Executive under directors and officers liability insurance both during and,
while potential liability exists, after the Employment Term in the same amount
and to the same extent as the Company covers its other officers and directors.

 

13.                                 Legal Fees.

 

(a)                                  The Company shall pay the Executive’s
reasonable legal fees and costs associated with entering into this Agreement.

 

(b)                                 All disputes and controversies arising under
or in connection with this Agreement, other than the seeking of injunctive or
other equitable relief pursuant to Section 11 hereof, shall be settled by
arbitration conducted before a panel of three (3) arbitrators sitting in New
York City, New York, or such other location agreed by the parties hereto, in
accordance with the rules for expedited resolution of commercial disputes of the
American Arbitration Association then in effect.  The determination of the
majority of the arbitrators shall be final and binding on the parties.  Judgment
may be entered on the award of the arbitrator in any court having proper
jurisdiction.  All expenses of such arbitration, including the fees and expenses
of the counsel of the Executive, shall be borne by the Company unless the
arbitrators determine that Executive’s position was overall frivolous or
otherwise taken in bad faith, in which case the arbitrators may determine that
Executive shall bear his own legal fees.

 

8

--------------------------------------------------------------------------------


 

(c)                                  In the event after a Change in Control
either party files for arbitration to resolve any dispute as to whether a
termination is for Cause or Good Reason, until such dispute is determined by the
arbitrators, the Executive shall continue to be treated economically and benefit
wise in the manner asserted by him in the arbitration effective as of the date
of the filing of the arbitration, subject to the Executive promptly refunding
any amounts paid to him, paying the cost of any benefits provided to him and
paying to the Company the profits in any stock option or other equity awards
exercised or otherwise realized by him during the pendency of the arbitration
which he is ultimately held not to be entitled to; provided the arbitrators may
terminate such payments and benefits in the event that they determine at any
point that the Executive is intentionally delaying conclusion of the
arbitration.

 

14.                                 Reserved.

 

15.                                 Certain Additional Payments by the Company.
 

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 15) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions disallowed because of the inclusion of the
Gross-up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-up Payment is to be made.  For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.  Notwithstanding the foregoing provisions of this Section 15(a), if
it shall be determined that Executive is entitled to a Gross-Up Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is less than 5% of the portion of the Payments that
would be treated as “parachute payments” under Section 280G of the Code, then
the amounts payable to Executive under this Agreement shall be reduced (but not
below zero) to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be
made to Executive.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the payments under clauses (A) and
(E) of Section 8(c), unless an alternative method of reduction is elected by
Executive.  For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced. 
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

 

(b)                                 Subject to the provisions of Section 15(a),
all determinations required to be made under this Section 15, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up

 

9

--------------------------------------------------------------------------------


 

Payment, the reduction of the Payments to the Safe Harbor Cap and the
assumptions to be utilized in arriving at such determinations, shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company (collectively, the “Determination”).  In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder.  The Gross-up Payment under this Section 15 with respect to any
Payments shall be made no later than thirty (30) days following such Payment. 
If the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect.  The Determination by the Accounting Firm shall be
binding upon the Company and Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-up Payments are made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Executive.  In the event the amount of the Gross-up
Payment exceeds the amount necessary to reimburse the Executive for his Excise
Tax, the Accounting Firm shall determine the amount of the Overpayment that has
been made and any such Overpayment (together with interest at the rate provided
in Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company; provided,
however, that such repayment obligation shall not apply to the extent it would
be treated as a prohibited personal loan from the Company to Executive for
purposes of the Sarbanes-Oxley Act of 2002.  Executive shall cooperate, to the
extent his expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax.

 

16.                                 Miscellaneous.

 

(a)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without reference to principles of conflict of laws.

 

(b)                                 Entire Agreement/Amendments.  This Agreement
and the instruments contemplated herein, contain the entire understanding of the
parties with respect to the employment of Executive by the Company from and
after the Effective Date and supersedes any prior agreements between the Company
and Executive (including but not limited to the Original Employment
Arrangement).  There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein and therein.  This Agreement
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.

 

10

--------------------------------------------------------------------------------


 

(c)                                  No Waiver.  The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.  Any such waiver must be in writing and signed by Executive
or an authorized officer of the Company, as the case may be.

 

(d)                                 Assignment.  This Agreement shall not be
assignable by Executive.  This Agreement shall be assignable by the Company only
to an acquirer of all or substantially all of the assets of the Company,
provided such acquirer promptly assumes all of the obligations hereunder of the
Company in a writing delivered to the Executive and otherwise complies with the
provisions hereof with regard to such assumption.

 

(e)                                  Successors; Binding Agreement; Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees legatees and permitted assignees of the parties
hereto.

 

(f)                                    Communications.  For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given (i) when faxed
or delivered, or (ii) two (2) business days after being mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the initial page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Secretary of the Company, or to such other address as any party
may have furnished to the other in writing in accordance herewith.  Notice of
change of address shall be effective only upon receipt.

 

(g)                                 Withholding Taxes.  The Company may withhold
from any and all amounts payable under this Agreement such Federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

(h)                                 Survivorship.  The respective rights and
obligations of the parties hereunder, including without limitation Section 11
hereof, shall survive any termination of Executive’s employment to the extent
necessary to the agreed preservation of such rights and obligations.

 

(i)                                     Counterparts.  This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

(j)                                     Headings.  The headings of the sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

Priceline.com Incorporated

 

 

 

 

 

By:

/s/ Jeffery H. Boyd

 

 

 

Jeffery H. Boyd

 

 

Chief Executive Officer

 

 

priceline.com Incorporated

 

 

 

 

 

 

 

 

/s/ Peter J. Millones

 

 

 

Peter J. Millones

 

12

--------------------------------------------------------------------------------